DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,141,963 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103935098 A, “Chen”) in view of Jeong (KR 10-2016-0095996 A), Yamamoto et al. (US 2016/0170192 A1, “Yamamoto”), Boyer et al. (WO 2011/129940 A1, “Boyer”), and Misawa et al. (JP 4156695 B2, “Misawa”), and optionally further in view of Wasai et al. (US 2006/0023147 A1, “Wasai”). It is noted that the disclosures of Chen and Jeong are based off machine translations of the references included with the action mailed 27 August 2021, while the disclosure of Misawa is based off a machine translation of the reference included with this action.
With respect to claim 1, Chen discloses a rubber layer anti-blue light full UV protection film having a peeling layer 1, a blue anti-UV full anti-UV layer 2, a main film layer 3, and a scratch-resistant coating 4 (page 4, “Referring to FIG. 1, the present invention provides…”). Chen discloses the scratch-resistant coating 4 is a polyurethane coating (page 4, “The scratch-resistant coating 4 is… a polyurethane coating”); thus, the scratch-resistant coating corresponds to the protective layer made of a polyurethane presently claimed. Chen additionally discloses the main film layer 3 is a PET or PC film (page 4, “The main film layer is a PET film, or a PC film, or a TAC film”); while there is no explicit disclosure these films are transparent, given that they are identical to that of the present invention (see instant specification [0036], “A material constituting the transparent base film… polyethylene terephthalate (PET)… polycarbonate (PC)… can be suitably used as the material”), then a film made from PET or PC would necessarily inherently be transparent, and thus the main film layer 3 corresponds to the transparent base film presently claimed. The blue anti-UV full anti-UV layer 2 corresponds to the blue light cutting layer presently claimed since it contains a blue light absorber and ultraviolet shielding agent and serves to effectively prevent blue light from passing through (page 4, “The anti-Blu-ray full anti-UV layer 2… containing a blue light absorber… and has three functions, one is to effectively prevent blue light from passing through”; the examiner notes “Blu-ray” has been interpreted as an error in translation and is meant to read “blue light”).

    PNG
    media_image1.png
    227
    609
    media_image1.png
    Greyscale

Chen does not disclose an adhesive layer laminated to the blue light cutting layer, nor wherein the protective layer has a thickness of 50-300 µm, nor wherein the polyurethane is a thermally cured product of a material composition which contains a polycarbonate-based polyol, an isocyanate, an alcohol-based curing agent, and a silicone-based additive wherein the amount of the silicone-based additive is 0.05-1.0 wt% with respect to a total amount of the polycarbonate-based polyol, the isocyanate,  and the alcohol-based curing agent.
Jeong teaches a polarizing plate 1 having functional layers 12a and 12b, protective layers 11a and 11b, and a polarizer 10, as shown in the figure below (page 17, “1: Polarizing plate…”). The protective layer 11b contains a blue light absorbing pigment in order to selectively select the light transmittance of blue light while maintaining the light transmittance of the polarizer, blocking various issues caused by exposure to blue light (page 6, “The polarizing plate according to the first embodiment…”). Thus, the protective layer 11b corresponds to the blue light cutting layer presently claimed. Jeong further teaches the functional layer 12b is an adhesive layer for attaching the article to a display panel (page 4, “In addition, the functional layer 12b… may be an adhesive layer for attachment to the liquid crystal panel”).

    PNG
    media_image2.png
    193
    413
    media_image2.png
    Greyscale

Chen and Jeong are analogous inventions in the field of blue light cutting films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blue light cutting film of Chen to have an adhesive layer attached to the blue light cutting layer as taught by Jeong in order to enable the film to be attached to a display (Jeong, page 4, “In addition, the functional layer 12b… may be an adhesive layer for attachment to the liquid crystal panel”).
Chen in view of Jeong do not disclose wherein the protective layer has a thickness of 50-300 µm, nor wherein the polyurethane is a thermally cured product of a material composition which contains a polycarbonate-based polyol, an isocyanate, an alcohol-based curing agent, and a silicone-based additive wherein the amount of the silicone-based additive is 0.05-1.0 wt% with respect to a total amount of the polycarbonate-based polyol, the isocyanate,  and the alcohol-based curing agent.
Yamamoto teaches a protective film ([0242]). The protective layer is made from polyurethane and has a thickness of 0.1-100 µm in order to provide dust scratch resistance and dust adhesion resistance ([0195-0196]).
Chen in view of Jeong and Yamamoto are analogous inventions in the field of polyurethane protective films for optical films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the protective layer of Chen in view of Jeong to have a thickness as taught by Yamamoto, including that presently claimed, in order to provide dust scratch resistance and dust adhesion resistance (Yamamoto, [0195-0196]).
Chen in view of Jeong and Yamamoto does not disclose wherein the polyurethane is a thermally cured product of a material composition which contains a polycarbonate-based polyol, an isocyanate, an alcohol-based curing agent, and a silicone-based additive wherein the amount of the silicone-based additive is 0.05-1.0 wt% with respect to a total amount of the polycarbonate-based polyol, the isocyanate,  and the alcohol-based curing agent.
Boyer teaches a polyurethane that is the reaction product of at least one polycarbonate polyol, i.e. polycarbonate-based polyol, and at least one isocyanate ([0002], [0007]); thus, the polyurethane is a polycarbonate-based polyurethane. The polycarbonate polyol mixture additionally contains at least one of ethylene glycol, 1,3-propanediol, 1,4-butanediol, 1,5-pentanediol, and 1,6-hexanediol ([0042]); these compounds are the same as what Applicant describes as alcohol-based curing agents (see instant specification, [0024]), and thus correspond to the alcohol-based curing agent. Boyer teaches the polyurethanes have superior hardness, flexibility, and chemical resistance ([0063]).
Chen in view of Jeong and Yamamoto and Boyer are analogous inventions in the field of polyurethane coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane protective layer of Chen in view of Jeong and Yamamoto to be made from a polycarbonate-based polyol, an isocyanate, and an alcohol-based curing agent as taught by Boyer in order to provide a protective layer having superior hardness, flexibility, and chemical resistance (Boyer, [0063]).
Chen in view of Jeong, Yamamoto, and Boyer does not disclose wherein the polyurethane is a thermally cured product of a material composition which contains a silicone-based additive wherein the amount of the silicone-based additive is 0.05-1.0 wt% with respect to a total amount of the polycarbonate-based polyol, the isocyanate,  and the alcohol-based curing agent.
Misawa teaches a protective film-forming sheet for forming a protective coating for a display ([0001]). The film has a protective layer 3 that is a polyurethane resin; there is an applicator layer 4 which is removed ([0009-0010], [0035], [0063]). The protective layer includes additives, such as an easy lubricant such as silicone oil in an amount of 0.1-3.0 parts by weight relative to the total weight of the layer ([0031]), i.e. a silicone-based additive present in an amount of 0.1-3.0 wt%, which overlaps the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The silicone acts as a release agent in the protective layer, which improves the slipperiness of the protective layer ([0044]).
Chen in view of Jeong, Yamamoto, and Boyer and Misawa are analogous inventions in the field of polyurethane protective layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane protective layer of Chen in view of Jeong, Yamamoto, and Boyer to contain silicone oil in an amount taught by Misawa, including over values presently claimed, in order to provide a protective layer with improved slipperiness (Misawa, [0044]).
Regarding the polyurethane being thermally cured, although Chen in view of Jeong, Yamamoto, Boyer, and Misawa does not disclose the polyurethane being a thermally cured product, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Chen in view of Jeong, Yamamoto, Boyer, and Misawa meets the requirements of the claimed structure, Chen in view of Jeong, Yamamoto, Boyer, and Misawa clearly meets the requirements of the present claims.
Alternatively, Wasai teaches a transparent protective film that is excellent in transparency, mechanical strength, heat stability, water shielding property, and isotropy, which is made from a cured polymer that is heat cured (i.e., thermally cured) or UV cured resins, such as polyurethane ([0067]). In light of the teaching of the equivalence and interchangeability of thermally cured and UV cured polyurethanes as disclosed by Wasai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thermally cured polyurethane in Chen in view of Jeong, Yamamoto, Boyer, and Misawa and thereby arrive at the claimed invention.
With respect to claim 4, while there is no explicit disclosure from Chen in view of Jeong, Yamamoto, Boyer, and Misawa and optionally Wasai that the protective layer has a dynamic friction coefficient of 0.10-0.26 with respect to a touch pen made of a polyacetal resin and having a hemispherical tip shape with a diameter of 1.4 mm, given that Chen in view of Jeong, Yamamoto, Boyer, and Misawa and optionally Wasai discloses an identical article made of identical components as that presently claimed, it is clear the protective layer would necessarily inherently have a dynamic friction coefficient of 0.10-0.26 with respect to a touch pen made of a polyacetal resin and having a hemispherical tip shape with a diameter of 1.4 mm.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103935098 A, “Chen”) in view of Jeong (KR 10-2016-0095996 A), Ho et al. (US 2017/0107398 A1, “Ho”), Boyer et al. (WO 2011/129940 A1, “Boyer”), and Misawa et al. (JP 4156695 B2, “Misawa”), and optionally further in view of Wasai et al. (US 2006/0023147 A1, “Wasai”). It is noted that the disclosures of Chen and Jeong are based off machine translations of the references included with the action mailed 27 August 2021, while the disclosure of Misawa is based off a machine translation of the reference included with this action.
With respect to claim 1, Chen discloses a rubber layer anti-blue light full UV protection film having a peeling layer 1, a blue anti-UV full anti-UV layer 2, a main film layer 3, and a scratch-resistant coating 4 (page 4, “Referring to FIG. 1, the present invention provides…”). Chen discloses the scratch-resistant coating 4 is a polyurethane coating (page 4, “The scratch-resistant coating 4 is… a polyurethane coating”); thus, the scratch-resistant coating corresponds to the protective layer made of a polyurethane presently claimed. Chen additionally discloses the main film layer 3 is a PET or PC film (page 4, “The main film layer is a PET film, or a PC film, or a TAC film”); while there is no explicit disclosure these films are transparent, given that they are identical to that of the present invention (see instant specification [0036], “A material constituting the transparent base film… polyethylene terephthalate (PET)… polycarbonate (PC)… can be suitably used as the material”), then a film made from PET or PC would necessarily inherently be transparent, and thus the main film layer 3 corresponds to the transparent base film presently claimed. The blue anti-UV full anti-UV layer 2 corresponds to the blue light cutting layer presently claimed since it contains a blue light absorber and ultraviolet shielding agent and serves to effectively prevent blue light from passing through (page 4, “The anti-Blu-ray full anti-UV layer 2… containing a blue light absorber… and has three functions, one is to effectively prevent blue light from passing through”; the examiner notes “Blu-ray” has been interpreted as an error in translation and is meant to read “blue light”).

    PNG
    media_image1.png
    227
    609
    media_image1.png
    Greyscale

Chen does not disclose an adhesive layer laminated to the blue light cutting layer, nor wherein the protective layer has a thickness of 50-300 µm, nor wherein the polyurethane is a thermally cured product of a material composition which contains a polycarbonate-based polyol, an isocyanate, an alcohol-based curing agent, and a silicone-based additive wherein the amount of the silicone-based additive is 0.05-1.0 wt% with respect to a total amount of the polycarbonate-based polyol, the isocyanate, and the alcohol-based curing agent.
Jeong teaches a polarizing plate 1 having functional layers 12a and 12b, protective layers 11a and 11b, and a polarizer 10, as shown in the figure below (page 17, “1: Polarizing plate…”). The protective layer 11b contains a blue light absorbing pigment in order to selectively select the light transmittance of blue light while maintaining the light transmittance of the polarizer, blocking various issues caused by exposure to blue light (page 6, “The polarizing plate according to the first embodiment…”). Thus, the protective layer 11b corresponds to the blue light cutting layer presently claimed. Jeong further teaches the functional layer 12b is an adhesive layer for attaching the article to a display panel (page 4, “In addition, the functional layer 12b… may be an adhesive layer for attachment to the liquid crystal panel”).

    PNG
    media_image2.png
    193
    413
    media_image2.png
    Greyscale

Chen and Jeong are analogous inventions in the field of blue light cutting films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blue light cutting film of Chen to have an adhesive layer attached to the blue light cutting layer as taught by Jeong in order to enable the film to be attached to a display (Jeong, page 4, “In addition, the functional layer 12b… may be an adhesive layer for attachment to the liquid crystal panel”).
Chen in view of Jeong do not disclose wherein the protective layer has a thickness of 50-300 µm, nor wherein the polyurethane is a thermally cured product of a material composition which contains a polycarbonate-based polyol, an isocyanate, an alcohol-based curing agent, and a silicone-based additive wherein the amount of the silicone-based additive is 0.05-1.0 wt% with respect to a total amount of the polycarbonate-based polyol, the isocyanate, and the alcohol-based curing agent.
Ho teaches an optically transparent polyurethane protective film ([0010]). The polyurethane layer having a thickness of 0.05 mm (50 µm) to 1.0 mm (1000 µm) ([0081]) in order to provide a layer according to desired end use.
Chen in view of Jeong and Ho are analogous inventions in the field of polyurethane protective films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane protective film of Chen in view of Jeong to have a thickness as taught by Ho, including that presently claimed, in order to provide a protective layer according to desired end use (Ho, [0081]).
Chen in view of Jeong and Ho does not disclose wherein the polyurethane is a thermally cured product of a material composition which contains a polycarbonate-based polyol, an isocyanate, an alcohol-based curing agent, and a silicone-based additive wherein the amount of the silicone-based additive is 0.05-1.0 wt% with respect to a total amount of the polycarbonate-based polyol, the isocyanate, and the alcohol-based curing agent.
Boyer teaches a polyurethane that is the reaction product of at least one polycarbonate polyol, i.e. polycarbonate-based polyol, and at least one isocyanate ([0002], [0007]); thus, the polyurethane is a polycarbonate-based polyurethane. The polycarbonate polyol mixture additionally contains at least one of ethylene glycol, 1,3-propanediol, 1,4-butanediol, 1,5-pentanediol, and 1,6-hexanediol ([0042]); these compounds are the same as what Applicant describes as alcohol-based curing agents (see instant specification, [0024]), and thus correspond to the alcohol-based curing agent. Boyer teaches the polyurethanes have superior hardness, flexibility, and chemical resistance ([0063]).
Chen in view of Jeong and Ho and Boyer are analogous inventions in the field of polyurethane coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane protective layer of Chen in view of Jeong and Ho to be made from a polycarbonate-based polyol, an isocyanate, and an alcohol-based curing agent as taught by Boyer in order to provide a protective layer having superior hardness, flexibility, and chemical resistance (Boyer, [0063]).
Chen in view of Jeong, Ho, and Boyer does not disclose wherein the polyurethane is a thermally cured product of a material composition which contains a silicone-based additive wherein the amount of the silicone-based additive is 0.05-1.0 wt% with respect to a total amount of the polycarbonate-based polyol, the isocyanate, and the alcohol-based curing agent.
Misawa teaches a protective film-forming sheet for forming a protective coating for a display ([0001]). The film has a protective layer 3 that is a polyurethane resin; there is an application layer 4 which is removed ([0009-0010], [0035], [0063]). The protective layer includes additives, such as an easy lubricant such as silicone oil in an amount of 0.1-3.0 parts by weight relative to the total weight of the layer ([0031]), i.e. a silicone-based additive present in an amount of 0.1-3.0 wt%, which overlaps the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The silicone acts as a release agent in the protective layer, which improves the slipperiness of the protective layer ([0044]).
Chen in view of Jeong, Ho, and Boyer and Misawa are analogous inventions in the field of polyurethane protective layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane protective layer of Chen in view of Jeong, Ho, and Boyer to contain silicone oil in an amount taught by Misawa, including over values presently claimed, in order to provide a protective layer with improved slipperiness (Misawa, [0044]).
Regarding the polyurethane being thermally cured, although Chen in view of Jeong, Ho, Boyer, and Misawa does not disclose the polyurethane being a thermally cured product, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Chen in view of Jeong, Ho, Boyer, and Misawa meets the requirements of the claimed structure, Chen in view of Jeong, Ho, Boyer, and Misawa clearly meets the requirements of the present claims.
Alternatively, Wasai teaches a transparent protective film that is excellent in transparency, mechanical strength, heat stability, water shielding property, and isotropy, which is made from a cured polymer that is heat cured (i.e., thermally cured) or UV cured resins, such as polyurethane ([0067]). In light of the teaching of the equivalence and interchangeability of thermally cured and UV cured polyurethanes as disclosed by Wasai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thermally cured polyurethane in Chen in view of Jeong, Ho, Boyer, and Misawa and thereby arrive at the claimed invention.
With respect to claim 4, while there is no explicit disclosure from Chen in view of Jeong, Ho, Boyer, and Misawa and optionally Wasai that the protective layer has a dynamic friction coefficient of 0.10-0.26 with respect to a touch pen made of a polyacetal resin and having a hemispherical tip shape with a diameter of 1.4 mm, given that Chen in view of Jeong, Ho, Boyer, and Misawa and optionally Wasai discloses an identical article made of identical components as that presently claimed, it is clear the protective layer would necessarily inherently have a dynamic friction coefficient of 0.10-0.26 with respect to a touch pen made of a polyacetal resin and having a hemispherical tip shape with a diameter of 1.4 mm.
Response to Arguments
Due to the filing, acceptance, and recording of a properly filed terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,141,963 B2, the nonstatutory double patenting rejections of claims 1-5 and 15-19 over US 11,141,963 B2 in view of Chen are withdrawn.
Due to the cancellation of claim 16, the nonstatutory double patenting rejection of claim 16 over copending Application No. 16/618,162 in view of Chen is withdrawn.
Due to the cancellation of claims 2-3, 5, and 15-19, the 35 U.S.C. 103 rejections of claims 2-3, 5, and 15-19 are withdrawn.
Due to the cancellation of claims 2-3, 5, and 15-19, the 35 U.S.C. 112(b) rejections of claims 2-3, 5, and 15-19 are withdrawn.
Due to the amendment to claim 1, the 35 U.S.C. 112(b) rejections of claims 1 and 4 are withdrawn.
Due to the amendment to claim 1, the provisional non-statutory double patenting rejections of claims 1 and 4 over copending Application No. 16/618,162 in view of Chen are withdrawn.
Applicant's arguments filed 02 June 2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections over Chen in view of Jeong, Yamamoto, Boyer, Torii, and Ho, Applicant argues the references do not disclose wherein the polyurethane is a thermally cured product of a composition containing a polycarbonate-based polyol, an isocyanate, an alcohol-based curing agent, and a silicone-based additive wherein the amount of the silicone-based additive is 0.05-1.0 wt%. Applicant further argues the amount of silicone-based additive in claim 1 is critical and demonstrates unexpectedly superior results. Applicant further argues Chen, Jeong, and Yamamoto are all UV cured products, and that one of ordinary skill in the art would recognize the physical properties of UV cured and thermosetting (thermally cured) urethane are different, and that it is unlikely for one of ordinary skill in the art to replace the UV resin with a thermally cured resin because it would not fulfill the desired properties. The examiner respectfully disagrees.
In response to Applicant’s argument that the references do not disclose wherein the polyurethane is made from the claimed components in the presently claimed amounts, it is first noted that the claims are now rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jeong, Yamamoto, Boyer, and Misawa and optionally further in view of Wasai; or Chen in view of Jeong, Ho, Boyer, and Misawa and optionally further in view of Wasai as set forth above. Boyer teaches a polyurethane that is the reaction product of at least one polycarbonate polyol, i.e. polycarbonate-based polyol, and at least one isocyanate ([0002], [0007]); thus, the polyurethane is a polycarbonate-based polyurethane. The polycarbonate polyol mixture additionally contains at least one of ethylene glycol, 1,3-propanediol, 1,4-butanediol, 1,5-pentanediol, and 1,6-hexanediol ([0042]); these compounds are the same as what Applicant describes as alcohol-based curing agents (see instant specification, [0024]), and thus correspond to the alcohol-based curing agent. Boyer teaches the polyurethanes have superior hardness, flexibility, and chemical resistance ([0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective polyurethane layer to be made from a polycarbonate-based polyol, an isocyanate, and an alcohol-based curing agent as taught by Boyer in order to provide a protective layer having superior hardness, flexibility, and chemical resistance (Boyer, [0063]). Further, Misawa teaches a protective film-forming sheet for forming a protective coating for a display ([0001]). The film has a protective layer 3 that is a polyurethane resin; there is an applicator layer 4 which is removed ([0009-0010], [0035], [0063]). The protective layer includes additives, such as an easy lubricant such as silicone oil in an amount of 0.1-3.0 parts by weight relative to the total weight of the layer ([0031]), i.e. a silicone-based additive present in an amount of 0.1-3.0 wt%, which overlaps the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The silicone acts as a release agent in the protective layer, which improves the slipperiness of the protective layer ([0044]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane protective layer to contain silicone oil in an amount taught by Misawa, including over values presently claimed, in order to provide a protective layer with improved slipperiness (Misawa, [0044]).

In response to Applicant’s argument that the polyurethane of Chen, Jeong, and Yamamoto are UV-cured as opposed to thermally cured, this is not found persuasive. Applicant has provided no evidence, i.e. data, demonstrating the purported differences between UV-cured polyurethanes and thermally cured polyurethanes. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the references must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Further, the limitation “the polyurethane is a thermally cured product” is a process limitation in a product claim. While Chen in view of Jeong, Yamamoto, do not disclose the polyurethane being thermally cured, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that Chen in view of Jeong, Yamamoto, Boyer, and Misawa or Chen in view of Jeong, Ho, Boyer, and Misawa meets the requirements of the claimed structure, Chen in view of Jeong, Yamamoto, Boyer, and Misawa or Chen in view of Jeong, Ho, Boyer, and Misawa clearly meets the requirements of the present claims.
Alternatively, Wasai teaches a transparent protective film that is excellent in transparency, mechanical strength, heat stability, water shielding property, and isotropy, which is made from a cured polymer that is heat cured (i.e., thermally cured) or UV cured resins, such as polyurethane ([0067]). In light of the teaching of the equivalence and interchangeability of thermally cured and UV cured polyurethanes as disclosed by Wasai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thermally cured polyurethane in Chen in view of Jeong, Yamamoto, Boyer, and Misawa or Chen in view of Jeong, Ho, Boyer, and Misawa and thereby arrive at the claimed invention.

In response to Applicant’s argument of criticality and unexpectedly superior results, this is not found persuasive because the data is not commensurate in scope with the claims for the following reasons.
Firstly, the Examples refer to a specific polyurethane protective layer made from a specific polycarbonate diol, a specific diisocyanate, a specific alcohol-based curing agent, and a specific silicone-based additive, all of which are present in specific amounts, whereas the present claims broadly allow for any polycarbonate-based polyol, any isocyanate, and any alcohol-based curing agent in any amount, and any silicone-based additive present in an amount of 0.05-1.0 wt% with respect to a total amount of polycarbonate-based polyol, isocyanate, and alcohol-based curing agent. It is additionally noted that the Examples have polyurethanes with specific OH/NCO ratios (denoted as “α ratio”), whereas the present claims allow for any polyurethane with any OH/NCO ratio.
Secondly, the Examples relate to a protective layer having a thickness of 150-200 µm, whereas the present claims allow for the thickness to be in the range of 50-300 µm; there is no data at the lower or upper endpoints of these thickness ranges.
Thirdly, there is no data provided regarding amounts of silicone that lay outside the claimed range. Instead, Inventive Examples 2-3 appear to contain no silicone-base additive. Further, Examples 1 and 4-8 use 0.3-0.7 wt% silicone-based additive, whereas the present claims allow for amounts as low as 0.05 wt% and as high as 1.0 wt%. There is no data provided at the lower or upper endpoints of the claimed range. Thus, it is unclear if the presence or absence of the silicone-based additive impacts the results due to Inventive Examples 2-3 containing no silicone-based additive yet appearing to have satisfactory results.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.

Applicant’s request for rejoinder has been considered but is denied because no claims are allowable.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Kawai et al. (US 2006/0170848 A1) discloses a protective film made from a cured layer of resin, including heat curing or ultraviolet curing resins including urethane ([0039]).

Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787